Mr. Justice Carnes delivered the opinion of the court. This mandamus proceeding is referred to in our opinion in Gen. No. 6,139, ante, p. 445, filed herewith. The substantial relief sought by the petition in this case has been obtained by the judgment of the court in that case. We are inclined to hold that the petitioner in this case, having obtained the transfer of the stock by an order entered in the other case, is presenting to us merely a question of abstract right. It will be seen by reference to our opinion in the other case that whatever the form of transfer of the certificate in question, it is, in fact, a transfer by a trustee to a trustee. We cannot order a peremptory writ in each case thereby requiring two transfers, on the books and two certificates to issue on the same share of stock, and practically the same transaction. Counsel for appellant suggest this difficulty, and counsel for appellees answer the suggestion by saying that the transfer is only ordered on the presentation of the certificate indorsed, and therefore the supposed difficulty does not exist. Neither counsel have much discussed this question. Having determined that an assignment in the form presented in Gen. No. 6,139 must be recognized by the corporation, and affirmed the judgment so holding, we are not inclined to investigate the question whether the form of assignment adopted in this case is also sufficient. We know of no controlling authority governing the disposition of this case by us under the circumstances, but it is elementary law that the matter involved in a mandamus proceeding must be substantial and of sufficient importance to justify the use of the remedy; that abstract or moot questions will not be determined, and where the right is, or will become, a mere abstract right, the enforcement of which by reason of some change of circumstances can he of no substantial or practical benefit to the petitioner, mandamus will be denied, if it is not a matter of public interest. (26 Cyc. 156.) The judgment is affirmed. Affirmed.